     Case 2:19-cv-08023-SB-GJS Document 42 Filed 11/17/20 Page 1 of 2 Page ID #:293



 1
                                                            November 17, 2020
 2
                                                                 VPC
 3

 4                                                                JS-6
 5

 6
                             UNITED STATES DISTRICT COURT
 7

 8
                           CENTRAL DISTRICT OF CALIFORNIA

 9     AZUCENA OROZCO,                                 Case No.: 2:19-CV-08023-SB-(GJS)

10
                                                       ORDER TO DISMISS ACTION
                           Plaintiff,                  WITH PREJUDICE PURSUANT TO
11           vs.                                       SETTLEMENT

12
                                                       Complaint Filed: September 17, 2019
       AFC WORLDWIDE EXPRESS,
13     INC. d/b/a R+L GLOBAL
14     LOGISTICS, et al.,

15                         Defendant.
16

17          On November 5, the parties filed the joint stipulation to dismiss, which said “upon

18    the completion of the requisite 45-day review period on October 30, 2020, the

19    [Department of Justice] had not provided any comment on the proposed settlement

20    agreement to the parties, nor had it caused any such comment to be filed on the docket.”

21    (Dkt. No. 41.) Good cause appearing, and the parties having stipulated and agreed,

22          IT IS HEREBY ORDERED that the parties’ Joint Stipulation to Dismiss Action

23    with Prejudice Pursuant to Settlement is GRANTED.

24          IT IS FURTHER ORDERED that Plaintiff Azucena Orozco’s claims against

25    Defendant AFC Worldwide Express, Inc. d/b/a R+L Global Logistics, as set forth in the

26    June 21, 2019, Notice of Violations and September 17, 2019, Complaint filed in Case

27    No.: 2:19-cv-08023-SB-GJS are hereby dismissed with prejudice.

28

                                                 -1-
                ORDER TO DISMISS ACTION WITH PREJUDICE PURSUANT TO SETTLEMENT
     Case 2:19-cv-08023-SB-GJS Document 42 Filed 11/17/20 Page 2 of 2 Page ID #:294



 1          Plaintiff is ordered to serve a copy of this order on the Department of Justice and
 2    the national and relevant regional offices of the Environmental Protection Agency and
 3    file proof of service with this Court by no later than November 23, 2020.
 4

 5          IT IS SO ORDERED.
 6
            Dated: November 17, 2020
 7

 8

 9
                                                        ___________________________
10                                                       STANLEY BLUMENFELD, JR.
                                                       UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 -2-
                ORDER TO DISMISS ACTION WITH PREJUDICE PURSUANT TO SETTLEMENT
